DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-11, AND 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendan et al CA 2894317 A1, hereinafter ‘Brenda’  in view of ZHANG ET AL: "DeepSplice: Deep classification of novel splice junctions revealed by RNA-seg", 2016 IEEE INTERNATIONAL CONFERENCE ON BIOINFORMATICS AND BIOMEDICINE (BIBM), 1 December 2016 (2016-12-01), pages 330-333.
 	Consider Claims 1, 14, and 17 (Claims 14 and 17 are rejected based on similar rationale. Claim 17 related to a fully connected Neural Network trained on EVS rather than a CNN – see paragraph 0073 which teaches fully connected)  Brendan  teaches a trained variant classifier (e.g., see at least 0037), including: numerous processors operating in parallel and coupled to memory (e.g., see examples in at least 0032); a convolutional neural network running on the numerous processors (e.g., see at least 0054 and 0120), trained training examples of groups of reads spanning candidate variant sites labeled with true variant classifications of the groups using a backpropagation-based gradient update technique that progressively matches outputs of the convolutional neural network with corresponding ground truth labels (e.g., see at least 0057); wherein each of the training examples used in the training includes a group of reads aligned to a reference read, each of the reads including a target base position(e.g., see at least 0135) flanked by or padded to bases on each side (e.g., see at least 0043), each of the bases in the reads accompanied by a corresponding reference base in the reference read (e.g., see at least 0040), a base call accuracy score of reading the base(i.e., based on the level of uncertainty with respect to a measurement an associated level of accuracy can be determined based on the context of at least 0040), a strandedness of reading the base (i.e., DNA sequences are defined by strands which are necessary in distinguishing which strand is a given input referring to - 0040), insertion count of changes adjoining a position of the base(e.g., see at least 0135), and deletion flag at the position of the base(e.g., see at least 0135); an input module of the convolutional neural network which runs on at least one of the numerous processors and feeds the group of reads for evaluation of the target base position (e.g., see 110 of figure 1 as described with respect to 0058); and an output module of the convolutional neural network which runs on at least one of the numerous processors and translates analysis by the convolutional neural network into classification scores (e.g., see at least 0060 ) for likelihood that each candidate variant at the target base position is a true variant or a false variant (e.g., see at least claim 24 ).
 	However, Brendan does not specifically teach training on at least 50000 training examples and at least 110 bases.
  	In analogous art, Zhang teaches increasing the training samples and bases (e.g., see at least page 332).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try training on at least 50000 training examples and at least 110 bases for the purpose of variant determination.	
 	Consider claims 2 and 15, Brendan teaches the claimed invention except wherein each of the bases in the reads is further accompanied by a mapping quality score of aligning a corresponding read that contains the base to the reference read.
 	However, based on the teachings of at least Zhang page 331 right column lines 13 -33, setting a mapping quality parameter (i.e., accuracy) to improve training would have been obvious to a person of ordinary skill in the art when considering the aligning of reads to a reference read in order to avoid ending up with false positive. 
 	Consider claims 3 and 16, Brendan teaches wherein the convolutional neural network has one or more convolution layers and one or more fully-connected layers (e.g., see at least 0073-0076).
 	Consider Claim 7, Brendan teaches wherein the convolutional neural network has one or more max pooling layers and one or more batch normalization layers (i.e., a common feature of the CNN  outlined in 0054).
  	Consider Claims 8 and 20, Brendan teaches the claimed invention except wherein the convolutional neural network uses a softmax classification layer to produce the classification scores.
 	In analogous art, Zhang teaches wherein the convolutional neural network uses a softmax classification layer to produce the classification scores- page 331 right column.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include except wherein the convolutional neural network uses a softmax classification layer to produce the classification scores for the purpose of classification.
	Consider Claims 9 and 19, Brendan teaches wherein the convolutional neural network uses dropout (e.g., see at least 0057).
 	Consider Claim 10, Brendan teaches wherein the convolutional neural network uses flattening layers(i.e., a common feature of the CNN  outlined in 0054).
 	Consider Claim 11, Brendan teaches wherein the convolutional neural network uses concatenation layers(i.e., a common feature of the CNN  outlined in 0054).



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendan et al CA 2894317 A1, hereinafter ‘Brendan’  in view of ZHANG ET AL: "DeepSplice: Deep classification of novel splice junctions revealed by RNA-seg", 2016 IEEE INTERNATIONAL CONFERENCE ON BIOINFORMATICS AND BIOMEDICINE (BIBM), 1 December 2016 (2016-12-01), pages 330-333 and further in view of Sangtae Kim et al. : “Streika2: Fast and accurate variant calling for clinical sequencing applications’, bioRxiv, 25 September 2017 (2017-09-25). 
 	Consider Claim 4,  Brendan as modified by Zhang teaches the claimed invention except  wherein the convolutional neural network processes the group of reads through the convolution layers and concatenates output of the convolution layers with corresponding empirical variant score (abbreviated EVS) features, and feeds result of the concatenation to the fully-connected layers.
 	In analogous art, Kim teaches on page 2 second paragraph that wherein the convolutional neural network processes the group of reads through the convolution layers and concatenates output of the convolution layers with corresponding empirical variant score (abbreviated EVS) features, and feeds result of the concatenation to the fully-connected layers is well known.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include  wherein the convolutional neural network processes the group of reads through the convolution layers and concatenates output of the convolution layers with corresponding empirical variant score (abbreviated EVS) features, and feeds result of the concatenation to the fully-connected layers for the purpose of improving precision.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendan et al CA 2894317 A1, hereinafter ‘Brendan’  in view of ZHANG ET AL: "DeepSplice: Deep classification of novel splice junctions revealed by RNA-seg", 2016 IEEE INTERNATIONAL CONFERENCE ON BIOINFORMATICS AND BIOMEDICINE (BIBM), 1 December 2016 (2016-12-01), pages 330-333 and further in view of Sangtae Kim et al. : “Streika2: Fast and accurate variant calling for clinical sequencing applications’, bioRxiv, 25 September 2017 (2017-09-25) and further in view of Howard et al. US Patent Pub. No.: 2018/0137406, hereinafter, ‘Howard’.
 	Consider Claim 5, Brendan as modified by Zhang and further modified by Sangtae teaches the claimed invention except  wherein each convolution layer has convolution filters and each of the convolution filters has convolution kernels.
 	In analogous art, Howard teaches wherein each convolution layer has convolution filters and each of the convolution filters has convolution kernels(e.g., see at least 0087-0092).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include  wherein each convolution layer has convolution filters and each of the convolution filters has convolution kernels for the purpose of improving efficiency.
 	Consider Claim 6, Brendan as modified by Zhang and further modified by Sangtae teaches the claimed invention except  wherein the convolution filters use depthwise separable convolutions.
 	In analogous art, Howard wherein the convolution filters use depthwise separable convolutions (e.g., see at least the abstract).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to wherein the convolution filters use depthwise separable convolutions for the purpose of improving efficiency
Claim(s) 12 -13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brendan et al CA 2894317 A1, hereinafter ‘Brendan’  in view of Well Known Art.
 	Consider Claims 12 and 13, Brendan teaches the claimed invention except wherein the convolutional neural network runs on a GPU and iterates evaluation of the training examples over five to fifty epochs, with one epoch taking one hour to complete and wherein the convolutional neural network is trained on 1000000 training examples.
  	However, the Examiner takes official notice that it is notoriously well known in the art for reasons of optimization and accuracy to use a GPU and iterate training samples.  
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try wherein the convolutional neural network runs on a GPU and iterates evaluation of the training examples over five to fifty epochs, with one epoch taking one hour to complete and wherein the convolutional neural network is trained on 1000000 training examples.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646